Case 1:18-cr-00490-PAC Document 133 Filed 07/27/21 Page 1 of 2

LAW OFFICES OF JILL R. SHELLOW

 

Telephone: 212.792.4911 / Fax: 212.792.4946 / jrs@shellowlaw.com
80 Broad Street, Suite 1900, New York, NY 10004

All Correspondence During COVID Pandemic:
Post Office Box 612 / Hastings on Hudson, NY 10706

July 16, 2021
BY ECF ONLY 4{2ilrou
The Honorable Paul A. Crotty di
United States District Judge Lo nest a bravcel
Southern District of New York
500 Pearl Street aa

New York, NY 10007 ;
[bad A Cutt

Cr FFs

RE: United States v. Fredy Luna, 18-cr-490 (PAC)
Dear Judge Crotty:

On January 19, 2021, Your Honor granted Fredy Luna’s request for the appointment of
counsel to file a motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). See
Dkt. #125. I have conferred with Mr. Luna several times and monitored the conditions at
Lompoc FCI where Mr. Luna is incarcerated. I have reviewed records from this prosecution
and Mr. Luna’s Ptesentence Report, as well as Mr. Luna’s BOP medical records, disciplinary
and educational records. Finally, I have had several conversations with Mr, Luna’s family. In
my professional judgment there is no non-frivolous basis for filing a motion for compassionate
telease. Mr. Luna appears, however, to meet the qualifications for release by the Bureau of
Prisons to home confinement pursuant to the new rules implementing the CARES ACT issued
by the Department of Justice on April 21, 2021. Mr. Luna concurs. Accordingly, Mr. Luna
requests that his request for the appointment of counsel be expanded to assist him with a
request for release on home confinement.

Briefly, on November 25, 2019, Yout Honor sentenced Mr. Luna to 60 months
imprisonment following his guilty plea to possession with intent to distribute approximately 12
kilograms of fentanyl and 4.3 kilograms of heroin in violation of 21 U.S.C. §§ 846, 844 (b}(1)(A).
Mr. Luna had no prior criminal record, and thus Your Honor concluded he was safety valve
eligible and that the advisory Federal Sentencing Guidelines called for a sentence of 108-135
months. Your Honor varied downwatd and imposed a sentence of 60 months. Mr. Luna is
incarcerated at Lompoc FCI

Me. Luna is 37 years old and a United States citizen. Before his arrest, Mr. Luna drank
heavily and used a panoply of controlled substances. Mr. Luna has one disciplinary infraction

Connecticut Office: 2537 Post Road, Southport, CT 06890 / Tel: 203.258.1463 / Admitted: NY, cT, be

 
Case 1:18-cr-00490-PAC Document 133 Filed 07/27/21 Page 2 of 2

The Honorable Paul K. Crotty
United States District Judge
July 16, 2021

Page two

mote than one yeat ago and has completed the first phase of the BOP’s Residential Drug and
Alcohol Program. Mr, Luna received his second Pfizer vaccination against the corona virus on
May 13, 2021. The BOP has determined that taking into consideration good time credits, Mr.
Luna will be released from prison on September 16, 2022,

The BOP’s April 21, 2021 memo lists criteria for release to home confinement.! These
include that the inmate has no serious disciplinary record’, a verifiable release plan, a non-
violent offense of conviction, no detainer, alow PATTERN recidivism tisk score, a low
security risk, not engaged in violent conduct while in prison, and served 50% or more of their
sentence, Mr. Luna appears to meet all of these criteria. Accordingly, Mr. Luna requests that
my appointment be expanded to assist him with an application for release on home
confinement.

Insofar as this request related to the scope of my appointment as CJA counsel, I have
not consulted the Government for its position on this request.

Thank you for your consideration.

Respectfully submitted,

0.

Jill R. Shellow

cc: Freddy Luna (by legal mail}
AUSA Michael Krouse (by email)

 

‘The BOP April 13, 2021 memorandum is not referenced on the BOP website in its discussion
of home confinement. The memorandum is, however, analyzed by the Federal Defender Services
Office Training Division and is available at https://www.fd.org/sites/default/files/news/2021.4,13_-

bop home confinement cares _memo.pdf.

? Inmates must not have had a series 300 or 400 incident report within the last 12 months. Me.
Luna’s only disciplinary incident was for being in an unauthorized atea, a series 300 violation, on
June 2, 2020,
